                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


SIDDIQUE ABDULLA HASAN,
Formerly known as Carlos Sanders,

                       Petitioner,                :   Case No. 1:03-cv-288

       - vs -                                         District Judge Susan J. Dlott
                                                      Magistrate Judge Michael R. Merz
TODD ISHEE, Warden
                                                  :
                       Respondent.


                     ORDER FOR ADDITIONAL BRIEFING


       This capital habeas corpus case is before the Court on Petitioner’s Objections (ECF No.

222) to the Magistrate Judge’s Decision and Order of May 20, 2019 (“Decision,” ECF No. 216)

which denied Petitioner’s Motion to Amend Claim Thirty-One of his habeas corpus petition

(ECF No. 210).      Respondent has filed a Response to the Objections (ECF No. 223) and

Petitioner has filed a reply (ECF No. 224). Judge Dlott has now recommitted the matter for

reconsideration by the Magistrate Judge, particularly in light of White v. Warden, Ross Corr. Inst. ,

___ F.3d ___, 2019 U.S. App. LEXlS 30 161 (6th Cir. Oct. 8, 2019).

       The parties are invited to brief the applicability of White by filing memoranda on the point not

later than November 1, 2019.

October 15, 2019.

                                                                 s/ Michael R. Merz
                                                                United States Magistrate Judge




                                                  1
2
